TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-11-00408-CV


Thomas Suehs, in his Official Capacity as Executive Director of the
Texas Health and Human Services Commission, Appellant


v.


Alpharma USPD, now known as Actavis Mid Atlantic LLC and
Purepac Pharmaceutical Co., now known as Actavis Elizabeth LLC, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-11-001082, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	This appeal was abated on December 30, 2011, pending consummation of
settlement.  The parties have filed an agreed motion to set aside the temporary injunction without
regard to the merits and remand the case to the trial court for dismissal with prejudice in
accordance with their settlement agreement.  See Tex. R. App. P. 42.1(a)(2)(B).  Accordingly,
we reinstate this appeal and grant the parties' agreed motion.  Without regard to the merits, we
vacate the temporary injunction and remand the case to the trial court.

						__________________________________________
						Melissa Goodwin, Justice

Before Justices Puryear, Henson and Goodwin

Vacated and Remanded

Filed:   March 28, 2012